Citation Nr: 0935128	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-21 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-operative total right knee arthroplasty.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, M.G., E.G., T.G.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In July 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

The portion of the case pertaining to the Veteran's claim for 
entitlement to a TDIU is REMANDED to the RO by way of the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran should further action be required. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's post-operative total right knee arthroplasty is 
characterized by chronic residuals consisting of constant 
pain on use or weakness and significant limitation of motion. 



CONCLUSION OF LAW

The criteria for a 60 percent rating for post-operative total 
right knee arthroplasty have been reasonably met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.59, 
4.71a, Diagnostic Code 5055 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2007, 
June 2007, and May 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

The Veteran is claiming entitlement to a rating in excess of 
30 percent for his degenerative joint disease of the right 
knee, status post total knee arthroplasty.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran initially claimed entitlement to service 
connection for a right knee condition in October 1967, 
shortly after being released from active service.  A March 
1968 rating decision granted service connection for bilateral 
arthritis of the knees with post-operative residuals of the 
right knee and assigned a 10 percent rating effective from 
October 14, 1967, the day following the Veteran's release 
from active service.  The Veteran was also assigned a 
noncompensable rating for his lower back.  The Veteran filed 
for an increased rating for his right knee and lower back in 
March 2001, and a December 2001 rating decision granted a 20 
percent rating for the Veteran's right knee based on 
exacerbations of right knee pain over the previous two year 
and x-rays verifying an increase in his degenerative 
arthritis and its associated sequelae.  

The Veteran filed for another increase in August 2004.  A 
December 2004 rating decision continued the 20 percent rating 
for the Veteran's right knee, the 10 percent rating for the 
Veteran's left knee and the noncompensable rating for the 
Veteran's lower back.  The rating also denied entitlement to 
TDIU.  The Veteran submitted a Notice of Disagreement in 
January 2005.  A September 2005 rating granted a rating of 20 
percent for the Veteran's lower back.  A September 2005 
Statement of the Case (SOC) and a November 2005 de novo 
rating decision granted a temporary evaluation of 100 percent 
for the Veteran's right knee disability, status post total 
knee replacement effective November 3, 2005, based on 
surgical or other treatment necessitating convalescence.  An 
evaluation of 100 percent was assigned from January 1, 2006, 
following the convalescent period.  An evaluation of 100 
percent is assigned for 12 months following prosthetic 
replacement of a knee joint.  Following that period, from 
January 1, 2007, a 30 percent rating was assigned.  This is 
the minimum evaluation following prosthetic replacement of 
the knee.  After this rating the Veteran submitted a November 
2005 statement withdrawing all other appeals.

In February 2007 the Veteran once again filed for an increase 
in his service connected disabilities.  After a VA 
examination, a March 2007 rating decision continued the 30 
percent rating.  The Veteran submitted a Notice of 
Disagreement (NOD) in April 2007 and a Statement of the Case 
(SOC) was issued in June 2008.  In July 2008 the Veteran 
filed a Substantive Appeal (VA Form 9).  Supplemental 
Statements of the Case (SSOCs) were issued in January 2009 
and April 2009.

The Board also notes that a June 2007 rating decision 
continued the Veteran's 20 percent rating for his lower back 
disability and again denied entitlement to TDIU.  In 
addition, in August 2008 the Veteran claimed entitlement to 
service connection for lumbar and left foot radiculopathy and 
entitlement to an increased rating for his lower back 
disability.  A September 2008 rating decision denied both the 
increased rating and service connection issues and also 
denied entitlement to individual unemployability.  In October 
2008 the Veteran requested reconsideration on those issued.  
A December 2008 rating decision continued the previous 
denials.  

The Veteran's service connected right knee disability is 
currently rated under Diagnostic Code 5055, which provides 
the criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint.  As stated above, for 
one year following the implantation of a knee prosthesis, a 
100 percent disability rating is assigned.  Thereafter, the 
minimum disability rating which may be assigned, post-knee 
replacement, is 30 percent.  A 60 percent disability rating 
is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, adjudicators are instructed to rate by analogy to 
Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of 
leg extension), or 5265 (impairment of the tibia and fibula).

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable; limitation of flexion 
to 45 degrees is rated as 10 percent disabling; limitation of 
flexion to 30 degrees is rated as 20 percent disabling; and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  

Diagnostic Code 5261 provides that limitation of extension to 
5 degrees is rated as noncompensable; limitation of extension 
to 10 degrees is rated as 10 percent disabling; limitation of 
extension to 15 degrees is rated as 20 percent disabling; 
limitation of extension to 20 degrees is rated as 30 percent 
disabling; limitation of extension to 30 degrees is rated as 
40 percent disabling; and limitation of extension to 45 
degrees is rated as 50 percent disabling.  

Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction 
of knee flexion and extension between zero and 140 degrees.  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
nature of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
Sections 4.40, 4.45 and 4.59.  See VAOPGCPREC 09-98.

VA records indicate that the Veteran underwent a total right 
knee arthroplasty in November 2005.  Currently, the Veteran 
contends that he experiences constant, significant pain in 
his right knee.  During the July 2009 hearing before the 
undersigned Veterans Law Judge, he testified that the pain in 
his knee was between an 8.5 and 10 on a scale from 1 to 10 
and that he has episodes where he is unable to sleep and is 
in constant pain.  He also stated that going anywhere 
aggravates the pain.  The Veteran's wife stated that ever 
since his knee replacement surgery, the Veteran's knee swells 
all the time and that he experiences pain even when lying in 
bed.  

VA treatment records indicate that the Veteran has reported 
persistent pain and intermittent swelling in his right knee.  
Moderate effusion and slight increased warmth were noted 
during in a February 2007 Emergency Department note.  A 
neurosurgery note from December 2008 also reflects pain and 
numbness in the Veteran's right leg, as well as foot drop and 
an impaired gait.  

The Veteran underwent a VA examination in March 2007.  During 
that examination the complained of continued right knee pain.  
The Veteran used a cane for ambulation but did not wear a 
knee brace.  Range of motion studies indicated that the 
Veteran had right knee flexion to 70 degrees and extension 
limited to 10 degrees. There was mild pain with motion, but 
there was not additional limitation of motion with repetitive 
use and no evidence of joint instability.  Motor strength was 
normal and x-ray studies showed that the total right knee 
arthroplasty was in good position.

Another VA examination was performed in May 2008.  At that 
time the Veteran reported ongoing pain on a daily basis with 
weakness, stiffness and giving way and 9 out of 10 on a 
visual analog scale.  The Veteran stated that he continued to 
take pain medicines, although he could not remember the names 
of the medications at that time.  Upon physical examination 
the examiner found that there was no specific flare-up of the 
Veteran's joint disease.  He noted that the Veteran used a 
cane for short distances and that he was ambulatory only in 
his house.  The examiner also noted foot drop and stated that 
the Veteran is required to wear an AFO accommodative brace on 
his ankle because of his peroneal nerve palsy.  Longer 
distances than 50 feet required the Veteran to use a 
motorized wheelchair.  The examiner also found that the 
Veteran is able to eat, groom, toilet, bathe and dress 
himself, but that his is not able to do any job which would 
require him to kneel down.  No episodes of physician ordered 
bed rest in the past 12 month period were noted.  

Range of motion studies revealed flexion from zero to 40 
degrees with pain throughout the entire arc of motion and 
extension from zero to -20 degrees with pain throughout the 
entire arc of motion.  The Veteran's knee was stable to varus 
and valgus stress and neutral and 30 degrees of flexion.  No 
increase in pain or decrease in range of motion was noted 
with repetitive motion testing.  The examiner assessed the 
Veteran with severe right degenerative joint disease.  

Based on this evidence, the Board finds that an increase to a 
60 percent rating is reasonably warranted under Diagnostic 
Code 5055.  The Veteran has been shown to have constant, 
significant pain in his right knee.  He has described this 
pain in written statements, during treatment, and during a 
hearing before the undersigned Veterans Law Judge.  The 
Veteran is competent to report these symptoms, and the Board 
finds that his statements are credible.  The Board finds that 
the symptomatology evidenced more nearly approximates the 
criteria for a 60 percent rating under Diagnostic Code 5055.  
38 C.F.R. § 4.7.  Specifically, the evidence demonstrates 
that he has chronic residuals more closely approximating the 
criteria for a 60 percent evaluation.

The Board notes that evaluating the Veteran's disability 
under the individual diagnostic codes related to the knee 
would result in a 10 percent rating for the limitation of 
extension and a noncompensable rating for limitation of 
flexion.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2008).  No additional limitation of motion is 
shown due to fatigue, lack of endurance, repetition, 
incoordination, or pain during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2008).  This 
results in a lower disability rating than the Board finds 
that the Veteran is warranted under Diagnostic Code 5055.

In evaluating the Veteran's disability, the Board finds that 
his symptoms and complains more nearly approximate the 
criteria required for the 60 percent rating under Diagnostic 
Code 5055.  38 C.F.R. § 4.7.  A higher rating of 100 percent 
is only applicable for the one year following the 
implementation of the prosthesis.  The Veteran underwent this 
surgery in November 2005.  As such, it does not apply here.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the displayed 
level of disability is contemplated by the 60 percent 
disability rating now assigned.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a 60 percent rating for post-operative total 
right knee arthroplasty is granted, subject to the laws and 
regulations governing the payment of VA benefits. 





REMAND

In light of the allowance above and the recent case, Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curiam), and to give the Veteran every consideration with 
respect to his claim, it is the Board's opinion that further 
development is necessary with regard to TDIU.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should adjudicate the issue of 
entitlement to a total disability due to 
individual unemployability (TDIU).  In 
doing so, the RO/AMC should ensure that 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is provided to the Veteran and 
that there is sufficient evidence of 
record to decide the claim.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


